Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 28, 1980, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not object to the comments made by the prosecutor on summation and, therefore, no error of law was preserved for appellate review (see, People v Nucci, 57 NY2d 818). In any event, the prosecutor’s remarks concerning the credibility of his witnesses were a fair response to the defense summation which suggested that the People’s witnesses had manufactured their story (see, People v Oakley, 114 AD2d 473; People v Marks, 6 NY2d 67, cert denied 362 US 912; cf., People v Stewart, 92 AD2d 226, 229, 230-231). Moreover, these remarks were a proper comment since the issue of credibility was central to the trial (see, People v Ashwal, 39 NY2d 105; People v Oakley, supra). Bracken, J. P., Niehoff, Kooper and Sullivan, JJ., concur.